Grace River Ranch, LLC [ and
                                                                 County of La Salle, as third-
                                                                 party defendant]Appellee/s



                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 30, 2015

                                    No. 04-15-00127-CV

     EL CABALLERO RANCH, INC. a/k/a El Caballero, LLC and Laredo Marine, LLC,
                                Appellants

                                              v.

     GRACE RIVER RANCH, LLC [ and County of La Salle, as third-party defendant],
                                Appellee

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 13-04-00108-CVL
                          Honorable Stella Saxon, Judge Presiding


                                       ORDER
        Appellants’ motion for extension of time to file a reply brief is GRANTED. Appellants’
reply brief is due on August 12, 2015.


                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court